Citation Nr: 0929522	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-38 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an eye disorder due to 
toxoplasmic chorioretinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied service connection for 
an eye disorder.

In April 2004, the Veteran presented testimony during a 
Travel Board hearing from Houston before a Veterans'	 Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.

In November 2004, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC), in Washington, D.C., 
for further development.  The RO issued a decision in 
December 2005 granting service connection for allergic 
conjunctivitis, which the RO deemed an appropriate rating for 
the Veteran's unspecified eye problem.  However, in a notice 
of disagreement (NOD) dated February 2006, the Veteran felt 
the rating decision limited the scope of his claim and he 
asserted to the Board that his diagnosis of toxoplasmic 
chorioretinitis should have been service-connected.  
Following its completion of the Board's requested actions, 
the AMC continued the denial of the Veteran's claim for 
service connection for an eye disorder due to toxoplasmic 
chorioretinitis as reflected in a statement of the case dated 
November 2006.  

The Veteran failed to appear for a scheduled video conference 
hearing before the Board in July 2009.  Therefore, his 
request for a hearing is considered as having been withdrawn.  
See 38 C.F.R. § 20.704 (2008).

In a statement received at the RO in March 2009, the Veteran 
raised the issues of increased rating claims for his service-
connected allergic conjunctivitis with vision loss and 
chronic allergic rhinitis.  The Board refers this matter to 
the RO for proper development and adjudication.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  

In an April 2004 Travel Board hearing, the Veteran indicated 
that he collected social security benefits from between 2002 
and 2003 for his eye disorder.  The Court has held that where 
there is notice that the Veteran is receiving SSA disability 
benefits VA has a duty to acquire a copy of the decision 
granting such benefits and the supporting medical documents.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372- 73 (1992).  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matter on appeal 
and should be obtained and associated with the claims file.

The RO also should obtain and associate with the claims file 
all outstanding VA records and private medical records that 
relate to the Veteran's eye disorder.  The most current 
records associated with the claims file are notes from a VA 
eye examination in February 2008.  Any additional records 
from February 2008 to the present should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his eye disorder and whose records are not 
found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment for 
his eye disorder for the period from 
February 2008 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

4.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the AMC/RO 
should issue a supplemental statement of 
the case and afford the Veteran and his 
representative the requisite opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




